DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Arguments
Applicant’s arguments regarding the double patenting rejections, see Remarks filed 09/22/2022, pg. 8, have been fully considered. The double patenting rejection has been modified to accommodate the filed amendments. See rejection below.
Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims. The previous rejections under 35 USC 112(b) are thus withdrawn. It is noted, however, that Applicant’s amendments introduce new issues under 35 USC 112. See rejections below.
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive in view of the amendments to the claims. The rejections under 35 USC 103 have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/427,724 (reference application) in view of Shah et al. (US 2007/0169533) (hereinafter Shah). 
Regarding claim 1, claim 12 of the reference application discloses a bio-sensing garment for collecting biometric information from a wearer of the garment (Preamble), the garment comprising: a fabric layer forming the garment (Line 3); a plurality of biometric sensors integrated into the fabric layer (line 4), wherein at least one of the sensors comprises one or more conductive pads comprising electrodes, and a backing comprising a stretchable and washable substrate (Lines 6-13), and a standoff disposed between the one or more conductive pads and the backing, the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor, wherein a shape of the standoff on a portion adjacent to the backing has more curvature than a portion adjacent to the one or more conductive pads and wherein the curvature of the portion of the standoff adjacent to the backing determines a pressure applied by the one or more conductive pads to the skin of the wearer (lines 17-24); a connectivity layer integrated into the fabric layer and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (Lines 25-27); a power source coupled with each of the power conductors and providing, via the power conductors of the connectivity layer, electrical power to each of the plurality of biometric sensors (Lines 28-30); a signal monitor coupled with the connectivity layer and receiving, via the signal conductors of the connectivity layer, a signal comprising biometric information from each of the plurality of biometric sensors (Lines 31-33); and a gateway coupled with the signal monitor, the gateway receiving the biometric information from the signal monitor and providing the biometric information to an external computer system (Lines 34-36).
The reference application does not disclose wherein the signal monitor compares a received signal from each biometric sensor of the plurality of biometric sensors to a threshold value for each biometric sensor of the plurality of biometric sensors and, in response to the received signal of at least one of the biometric sensors being below a threshold value for the biometric sensor corresponding to at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer.
Shah, however, teaches a method of utilizing feedback in stabilizing physiological sensors (Abstract; para. 21; Fig. 6C) which includes applying a cycle of first and second voltages to electrodes (i.e. signal conductors) to initate anodic and cathodic cycles respectively (Box 630, 635), measuring the sensor signal and determining if it is providing accurate readings, and determining if the sensor is stabilized or not based on these readings (Box 637). If not, the process of cycling first and second voltages repeats until the sensor is stabilized and ready to provide accurate readings (Feedback loop & Box 642). Shah also teaches that determining if the sensor signal is accurate can comprising determining if the sensor is providing accurate readings by comparing against a threshold voltage measurement (Para. 74, sixth sentence) and that if the voltage level of the sensor is above a certain threshold, this may mean that the sensor is stabilized; i.e., if the voltage level of the sensor is below the threshold, the first and second voltages would be applied again as part of the feedback loop (Para. 76, fourth sentence-end). Finally, Shah teaches that the first voltage may be 0.535 V, while the second voltage may be 1.07 V (Para. 70), indicating a clear increase in voltage applied to the biometric sensor by the power source at least between the first and second voltages in the feedback loop. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 12 of the reference application to include comparing a received signal from each biometric sensor of the plurality of biometric sensors to a threshold value for each biometric sensor of the plurality of biometric sensors and, in response to the received signal of at least one of the biometric sensors being below a threshold value for the biometric sensor corresponding to at least one conductor of the connectivity layer, causing the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer. Making this modification would be useful for stabilizing a sensor and providing accurate readings, as taught by Shah. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 20, the claims recite “a wearer of the dry-electrode bio-sensor”. It is unclear whether or not “a wearer” refers to the wearer disclosed in the preamble of claims 1 and 20, or line 6 of claim 13, and there is insufficient antecedent basis for “the dry-electrode bio-sensor” in the claims. For examination purposes, this limitation has been interpreted as “the wearer of the garment”, as supported by the preamble.
Also regarding claims 1, 13, and 20, the claims recite “a pressure”, see lines 15, 24, and 22 of claims 1, 13, and 20 respectively. It is unclear whether or not this limitation refers to the “pressure” disclosed earlier in these claims. For examination purposes, this limitation has been interpreted as “the pressure”.
As a result of dependence on these independent claims, subsequent dependent claims 2-8, 10-12, 14-15, and 17-19 are also rejected as indefinite.
Allowable Subject Matter
Claims 1-8, 10-15, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: In the closest prior art, Longinotti-Buitoni (US 2018/0067516) in view of Shah (US 2007/0169533) does not teach a standoff disposed between the one or more conductive pads and the backing, the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor, wherein a shape of the standoff on a portion adjacent to the backing has more curvature than a portion adjacent to the one or more conductive pads and wherein the curvature of the portion of the standoff adjacent to the backing determines a pressure applied by the one or more conductive pads to the skin of the wearer.
Although Haisley et al. (US 2013/0158372) does teach a standoff located between one or more conductive pads and a backing (Fig. 10, pads 120 and 122 are located between sensor 12 and headband 90), there is no teaching of the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor, wherein a shape of the standoff on a portion adjacent to the backing has more curvature than a portion adjacent to the one or more conductive pads and wherein the curvature of the portion of the standoff adjacent to the backing determines a pressure applied by the one or more conductive pads to the skin of the wearer.
Furthermore, such limitations were indicated as allowable in family application 16/427,724 (see notice of allowance mailed 11/22/2022, pg. 3-4). As a result, these limitations have been determined to be novel and non-obvious and the invention as a whole would be allowable if the rejections detailed above are addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shim et al. (US 2016/0103985) discloses a method which includes detecting a sample signal from 	a heartbeat sensor, comparing that signal to a threshold value, and if the signal is less 	than the threshold value, increasing the power supplied to the light emitting unit of the 	heartbeat sensor to increase the amount of light generated by the light emitting unit 	(Para. 396; Fig. 24);
Gupta et al. (US 2019/0246993) discloses increasing voltage of a neurological sensor above a 	threshold value by applying a gain or offset to output from the neurological sensor 	(Para. 32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792